Dismissed and Memorandum Opinion filed September 29, 2011.




                                          In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00809-CR
                                  NO. 14-11-00810-CR
                                    ____________

                              ERIC A. PEREZ, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 182nd District Court
                                Harris County, Texas
                      Trial Court Cause Nos. 1300489 & 1300490


                          MEMORANDUM OPINION

       Appellant entered guilty pleas to theft and possession of prohibited weapons. In
accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on the theft charge to confinement for six months in the State Jail
Division of the Texas Department of Criminal Justice.       Consistent with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant on the possession
charge to confinement for two years in the Institutional Division of the Texas Department
of Criminal Justice. Appellant filed pro se notices of appeal. We dismiss the appeals.

       The trial court entered certifications of the defendant’s right to appeal in which the
court certified that these are plea bargain cases, and the defendant has no right of appeal.
See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the record in
each appeal.    See Tex. R. App. P. 25.2(d).       The records support the trial court’s
certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, we dismiss the appeals.


                                      PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                              2